Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Response
This is in response to Applicant’s amendment/response filed on 08/02/2022, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1 – 20 are allowed. Applicant’s arguments regarding independent claims 1, 11 and 17 (See Remarks filed 08/02/2022) have been fully considered and are persuasive.

Regarding independent claims 1 and 11, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: generating, by the at least one computing device, an attention map by an embedding neural network based on the digital image and the vector representation, the attention map defining a location in the digital image that corresponds to the semantic class, the embedding neural network trained using image-level tags of respective semantic classes; refining, by the at least one computing device, the location of the semantic class in the attention map by a refinement neural network, the refinement neural network trained using localized tags of respective semantic classes.

Regarding independent claim 17, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: generating an attention map by an embedding network as part of machine learning based on the digital image and the vector representation, the attention map defining a location in the digital image that correspond to the semantic class, the embedding network trained using image-level tags of respective semantic classes; refining the location of the semantic class in the attention map to an initial refined location by an initial refinement neural network, the initial refinement neural network trained using localized tags of semantic classes that are localized using respective bounding boxes; and means for refining the initial refined location of the semantic class to a subsequent refined location by a subsequent refinement neural network, the subsequent refinement neural network trained using localized tags of semantic classes that are localized using respective segmentation masks.

Specifically, the closest prior art, Liu, Ming-Yu (US-20180039853-A1, hereinafter simply referred to as Liu) and MARINO, William L. (US-20170278289-A1, hereinafter simply referred to as Marino), have been overcome by Applicant's teaching as cited above.







____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666